Dear Mr. Darnell:
You have requested an opinion of this office regarding the administration of bonus payments to eligible veterans of Operation Desert Shield/Storm by the Department of Veterans Affairs.
This program of providing bonus payments to Operation Desert Shield/Storm Veterans was authorized by Act 12 (Section 20-8XXX, Military Bonus Payments) of the Regular Legislative Session (1991 La. Act 12).  In regards to how this program is to be administered the Act provides:
Act 12 (20-8XXX) Military Bonus Payments Payable out of the State General Fund . . . based on the same criteria used to compensate those who served in the Vietnam War . . .
From a review of the forms being used now and those used during the Vietnam War they both have the same criteria that have to be met to receive a bonus payment under the program.
The Act states that the program is to be administered using the same criteria as used to compensate those who served in the Vietnam War.  From a review of the present program the same criteria is being used, hence the Department of Veterans Affairs is properly administering the program under the Act.
If this office may be of any further assistance please call on us.
Sincerely,
                              WILLIAM J. GUSTE, JR. Attorney General
                              BY: ROBERT L. COCO Staff Attorney
RLC:rh 0867h